COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00442-CV


IN THE INTEREST OF N.E.G., A
CHILD


                                     ------------

           FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 3, 2014, January 13, 2014, and February 18, 2014, we notified

appellant in accordance with rule of appellate procedure 42.3(c) that we would

dismiss this appeal unless the $195 filing fee was paid. See Tex. R. App. P.

42.3(c). Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5,

12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 20, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2